97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Oscar Solis PERALES, Appellant.
No. 96-1725.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 10, 1996.Filed:  September 16, 1996.

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and
WOLLMAN, Circuit Judge.


1
Oscar Solis Perales appeals the district court's denial of Perales's motion to suppress.  Perales contends the police concocted a traffic stop because they suspected Perales was engaged in drug-dealing activity.  Contrary to Perales's view, the record shows the police had probable cause to believe Perales committed a traffic violation;  thus, Perales's traffic-based detention was constitutionally reasonable.  Whren v. United States, 116 S.Ct. 1769, 1777 (1996).  We also reject Perales's contention that "the [traffic] stop was pretextual and therefore unconstitutional."  Id. at 1774.  Having considered all of Perales's arguments, we affirm the district court.